        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

               Plaintiff,

       v.                                                Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC., and
WNAC, LLC,

               Defendants.

                    DECLARATION OF CHRIS TYGH IN SUPPORT OF
                      MOTION FOR DECLARATORY JUDGMENT

       I, Chris Tygh, declare that I have personal knowledge of the facts stated in this declaration

and if called as a witness I could and would testify competently to them under oath.

I.     BACKGROUND

       1.      At all relevant times, I have been the Vice President of Content Acquisition at

Plaintiff CoxCom, LLC, d/b/a C

       2.      I received my J.D. from the George Washington University Law School in 2003. I

joined private practice at Akin Gump Strauss Hauer & Feld LLP in June 2004. At Akin Gump, I

worked on legal matters involving broadcasting, cable, satellite, and telecom industries. Since then,

I have worked at several other large national a

                                                         tinued to work in the broadcasting, cable,

satellite, and telecom industries. Specifically, my practice included (and still includes) negotiating

retransmission consent agreements.

       3.      In 2011, I went in-house to work as an assistant general counsel at Raycom Media.

I continued to manage and negotiate hundreds of retransmission consent agreements.
        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 2 of 15




       4.         In 2014, I joined Cox as an Executive Director of Content Acquisition. In December

2015, I was promoted to Vice President, Content Acquisition, a position I hold to this day. In both

positions at Cox, I have continued to negotiate and manage retransmission consent agreements and

their renewals. Altogether, I have negotiated thousands of retransmission consent agreements and

their renewals.

       5.         I am personally familiar                            ing and maintaining business

records. Exhibits attached to this declaration were records kept in the course of a regularly

conducted business activity at Cox, were prepared as a regular practice and custom, and were made

at or near the time of the occurrence of the matters set forth by, or from information transmitted

by, a person with knowledge of those matters.

II.    RETRANSMISSION CONSENT AGREEMENTS

       6.         Most households in the United States get their television programming by

subscribing to a multichannel video programming

satellite operator, which provides subscribers with access to a variety of news, sports, and general

entertainment channels, including local broadcast television stations licensed by the FCC to serve

                                                                           w, MVPDs must obtain



       7.         Retransmission consent agreements allow MVPDs, such as a cable or satellite

operator, and the owners of broadcast television stations to establish the terms and conditions for

                                   ls, including compliance with the Communications Act and the

Copyright Act.

       8.         Retransmission consent agreements commonly include after-acquired station and

assignment provisions in the event the broadcast owner purchases or sells a television station from

or to another broadcast owner through merger or acquisition, which is a common occurrence in
                                                  2
        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 3 of 15




recent years as the broadcast industry consolidates and owners grow or liquidate their television

station portfolio.

        9.      After-acquired station and assignment provisions in retransmission consent

agreements govern how an                                      eated upon the purchase or sale of a

station, ensure that only one transmission consent agreement with an MVPD applies with respect

to one or more television stations, avoid the inconvenience of having to renegotiate the agreement

every time a station changes ownership, and ensure certainty about which agreement applies in a

change in ownership. That is, a retransmission consent agreement might purport to apply to the

operator of a station acquired by the broadcaster after the agreement is entered such that the

acquiring broadcaster can force the operator of the acquired station to follow the rates and terms



after acquisition.

        10.     As part of its business, Cox enters into retransmission consent agreements to

retransmit local broadcast television stations in various markets and provides cable television,

among other services, to American households and businesses with                 ce footprint.

III.    THE WNAC AGREEMENT

        11.     The Retransmission Consent Agreemen

                                                                            executed in February

2017, with an effective date of March 1, 2017, and later amended and extended in an Amendment

to Retransmission Agreement with an effective date of February 11, 2020. A true and correct copy

of the WNAC Agreement, as amended and extended, is attached to this declaration as Exhibit 1

and Exhibit 2, and incorporated by reference.

        12.     Neither Super Towers, WNAC, nor Cox has terminated the WNAC Agreement

under the termination provisions of Section 15. See Ex. 1 at 15, § 18.
                                                3
         Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 4 of 15




        A.      The Plain Text of the WNAC Agreement

        13.     Under Section 2 of the WNAC Agreement, the WNAC Agreement expires at 11:59

p.m. prevailing local time (Eastern Standard Time) on February 23, 2023. See Ex. 1 at 3, § 2; Ex.

2 at 1, § 2.

        14.     Under Section 3(a) of the WNAC Agreement, Super Towers and WNAC granted

Cox the non-exclusive right to re                                    gnal in the Providence, Rhode

                                                   ring the term of the WNAC Agreement:

                3.        Consent to Carriage; Signal Delivery.

                (a)    Broadcaster [Super Towers and WNAC] hereby grants to Operator
                [Cox] the non-exclusive right (but not the obligation, except as otherwise
                provided in Section 4 below) to receive, retransmit and distribute each
                                                     y portion thereof and whether licensed
                under the current call letters or any successor call letters thereto) in an
                analog, SD or HD format, over each System that (i) serves Subscribers
                                                       s Television Market, (ii) carries the
                Station as of the Effective Date, or (iii) is located in an area where such

                Rules).

See Ex. 1 at 1, § 3.

        15.     Under Section 9(a) of the WNAC Agreement, Super Towers and WNAC agreed

for Cox to pay a monthly license fee per subscriber in exchange for the right to retransmit WNAC-



                9.        License Fee.

                (a)      Subject to the terms of this Section 9, Operator [Cox] shall pay a
                                                          for each Top-4 Station as set forth
                in the table below. The License Fee for each such Station shall equal the
                product of the applicable monthly rate set forth below, subject to any
                adjustment in the applicable monthly rate in accordance with this Section
                9(a), and the number of Subscribers authorized to and who do receive such
                Station from a Television Market System for the applicable month as
                calculated in Section 9(b) below. If a Station broadcasts a Multicast Feed
                affiliated with a Top-4 Network, Operator [Cox] will pay a separate License
                Fee for retransmission of such Multicast Feed. The License Fee shall be
                                                   4
        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 5 of 15




               prorated for partial months (if any). Payment of the monthly License Fee
               shall be made within 45 days after the conclusion of the applicable calendar
               month. Included with each monthly payment shall be a monthly report
               indicating the aggregate number of Subscribers for the applicable
               Television Market Systems.

See Ex. 1 at 12, § 9(a).

       16.     Under Section 13(a) of the WNAC Agreement, Super Towers and WNAC

represented and warranted that they had and would maintain, for the term of the WNAC

Agreement, the necessary rights to operate WNAC-TV and to comply with the terms of the WNAC

Agreement:

               13.     Representations and Warranties.

               (a)      By Broadcaster.       Broadcaster [Super Towers and WNAC]
               represents and warrants that: (i) it is an entity duly organized, validly
               existing and in good standing under the laws of the state of its formation,
               (ii) it has the requisite power and authority to execute and deliver this
               Agreement and to perform fully its obligations hereunder; (iii) it is under no
               contractual or other legal obligation that will interfere with its full, prompt,
               and complete performance hereunder; (iv) the individual executing this
               Agreement on behalf of Broadcaster [Super Towers and WNAC] has the
               authority to do so; (v) it owns, controls or manages each Station; (vi) each
               Station transmits a good quality, full-power digital broadcast television
               signal and is licensed by the FCC to operate in the Television Market set for
               in Attachment A; (vii) it has all necessary rights, licenses, consents,
               permissions, authorizations and permits from all relevant authorities to
               operate the Stations and comply with the terms of this Agreement and,
               during the Term, it shall continue to maintain or obtain the same; and (viii)
               it is in material compliance with all applicable laws and FCC rules.

See Ex. 1 at 16, § 13(a).

       17.     Under Section 15(a) of the WNAC Agreement, Super Towers, WNAC, and Cox

have the right to early termination, upon written notice, only if the other party has made a material

misrepresentation or has materially breached its duties under the WNAC Agreement:




                                                  5
        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 6 of 15




               15.     Termination.

               (a)     Either Broadcaster [Super Towers and WNAC] or Operator [Cox]
               may terminate this Agreement, effective no earlier than thirty (30) days after
               written notice to the other party, if the other has made a material
               misrepresentation or has materially breached its duties or obligations
               hereunder, and such misrepresentation or breach is not cured within fifteen
               (15) days of such notice; provided, that if such breach is confined to a
               System and/or Station, or to a limited number of Systems and/or Stations,
               then the non-breaching party shall have the right to terminate this
               Agreement only as to the affected System(s) and/or Stations; and, provided,
               further, that if such breach giving rise to the right of termination cannot
               reasonably be cured within fifteen (15) days, but the party seeking to cure
               such breach has commenced good-faith efforts to cure such breach, then the
               cure period shall be extended for an additional fifteen (15) days.

See Ex. 1 at 18, § 15(a).

       18.     Under Section 18(b) of the WNAC Agreement, if Super Towers and/or WNAC sell,

transfer, assign, or otherwise dispose of its ownership interest in one or more stations to a third



require the Station Transferee to assume the WNAC Agreement, to agree to abide by the terms

through the remainder of the term, and to agree that the terms supersede any conflicting provision

in any other retransmission consent agreement:

               18.     Assignments: Divested Systems and Stations.

               (b)     This Agreement may not be assigned by Broadcaster [Super Towers
               and WNAC] without the prior written consent of Operator [Cox], which
               consent shall not be unreasonably withheld, conditioned or delayed:
               provided, that Broadcaster [Super Towers and WNAC] may assign this
               Agreement without the consent of Operator [Cox] (but upon prior written
               notice to Operator [Cox]) to (i) any Broadcaster Entity, or (ii) any entity
               acquiring all or substantially all of the assets of Broadcaster [Super Towers
               and WNAC] or any Station(s); provided, further, that any assignee assumes

               hereunder with respect to the applicable Station(s). In the event of any valid
               assignment of this Agreement by Broadcaster [Super Towers and WNAC],
               Broadcaster [Super Towers and WNAC] shall be relieved of all obligations
               arising thereafter and Operator [Cox] shall look solely to the assignee for
               enforcement of such obligations. Notwithstanding the foregoing, if

                                                 6
        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 7 of 15




               Broadcaster [Super Towers and WNAC] sells, transfers, assigns or
               otherwise disposes of its ownership interest in one or more Stations to a

               Broadcaster [Super Towers and WNAC] shall require such Station
               Transferee (i) to assume this Agreement with respect to such Station(s) and
               the applicable terms and conditions hereof and agree to abide by the terms
               hereof through the remainder of the Term, regardless of whether Operator
               [Cox] has a retransmission consent agreement in effect with such Station
               Transferee for the carriage of other broadcast television signals (and

               therein to the contrary, and (ii) to agree that the terms herein shall supersede
               any conflicting provision in any such other retransmission consent
               agreement, regardless of which agreement was signed later and regardless
               of any conflicting provision in such other agreement that purports to
               supersede conflicting provisions in other agreements[.]

See Ex. 1 at 21, § 18(b).

       19.     By the plain terms in Section 18(b) of the WNAC Agreement, Super Towers and

WNAC shall require a Station Tr

                                                      [Cox] has a separate retransmission consent




                                     ovision in such other agreement that purports to supersede

conflicting provisions in

       20.     Cox, Super Towers, and WNAC included the specific provisions in Section 18(b)

                                                        egardless of whether Operator [Cox] has a

separate retransmission consent ag



                                                   ny conflicting provision in such other agreement

that purports to supersede conflicting provisions in other

provisions in other retransmission agreements.



                                                  7
        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 8 of 15




       21.     Under Section 14(a) of the WNAC Agreement, Super Towers and WNAC shall

indemnify and hold harmless Cox against any third-party claims, liability, causes of action, and

costs (including reasonable                         ng from, or in connection with, the breach by

Super Towers and WNAC of any of its covenants, representations, warranties, or agreements

contained in the WNAC Agreement:

               14.       Indemnification.

               (a)     Broadcaster [Super Towers and WNAC] shall indemnify and hold
               harmless Operator [Cox], each Operator Entity, each System, and the
               officers, directors, employees, shareholders, members, representatives and
               other agents of each from and against any third-party claims, liability,
               causes of action, and costs (including r
               arising from, or in connection with, (i) the breach by Broadcaster [Super
               Towers and WNAC] of any of its covenants, representations, warranties or
               agreements contained herein and/or (ii) any programming or other content
               provided by Broadcaster [Super Towers and WNAC] pursuant to or in
               connection with this Agreement, including, but not limited to, any suit or
               proceeding for libel, slander, defamation, invasion of property or privacy
               rights, or violation of trademark, patent, copyright or other intellectual
               property rights.

See Ex. 1 at 16-17, § 14(a).

       22.     Under Section 20 of the WNAC Agreement, Cox, Super Towers, and WNAC

agreed their entire agreement and understanding were contained in the WNAC Agreement:

               This Agreement constitutes the entire agreement and understanding
               between the parties with regard to the subject matter hereof, and supersedes
               all prior or contemporaneous oral or written agreements and representations
               between the parties, including, without limitation, all other amendments,
               term sheets, and other agreements between Operator [Cox] or an Operator
               Entity and Broadcaster [Super Towers and WNAC] or a Broadcaster Entity
               ... .

See Ex. 1 at 21, § 20.




                                                8
        Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 9 of 15




       B.      The Negotiations of the WNAC Agreement

       23.     In 2017, I negotiated the WNAC Agreement with Jack Goodman, who represented

Super Towers and WNAC. Mr. Goodman and I have negotiated other retransmission consent

agreements, and I consider Mr. Goodman to be sophisticated in the negotiation process of

retransmission consent agreements.

       24.     I understand that Super Towers operated WNAC-TV through its subsidiary,

WNAC, and that Super Towers boasts of having been in business since 1994. As part of their

operations, Super Towers and WNAC would be required by law to renew their retransmission

agreements periodically, typically every three years. WNAC also has sued entities such as Verizon

for failure to abide by a retransmission consent agreement. In my experience, these entities and

individuals are sophisticated in business dealings, particularly the negotiation and renewal of

retransmission consent agreements.

       25.     I have negotiated other retransmission consent agreements with Mr. Goodman in

his representation of other station owners, and as discussed above it is well-known in the industry

that stations are commonly sold to new station owners who have existing retransmission

agreements with cable operators like Cox.

       26.     At the time of negotiations, I also was involved in establishing and meeting the

                                                    it was a crucial component

position that any agreement to retransmit WNAC-TV guarantee that any future station purchaser

would be bound by the terms of the WNAC Agreement, including that

entire term, not any pre-existing agreement Cox may have had with that owner for other stations.

       27.     Because of these facts, I proposed the language of Section 18(b) as favorable terms

for Cox, and Mr. Goodman accepted the proposal without change. Mr. Goodman did not claim the

terms were (or would be) unenforceable, and he has agreed to the terms in another retransmission
                                                9
       Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 10 of 15




consent agreement with Cox. Mr. Goodman pushed back on and modified other terms in the

agreement, however. My understanding of Supe                             negotiating position with

Cox at the time was that WNAC-TV was not for sale and would not be for sale in the near future.

Consistent with that view, Section 18(b) was successfully negotiated for Cox and agreed to by

Super Towers and WNAC in the WNAC Agreement.

       28.     In February 2020, I negotiated an amendment and extension to the WNAC

Agreement with Mr. Goodman and an attorney for Super Towers, Chris Sullivan. Mr. Sullivan and

I exchanged redline copies on February 3 and February 10, 2020. Mr. Sullivan did not try to change

Section 18(b) from the 2017 agreement, and I kept Section 18(b) as favorable terms for Cox from

the 2017 agreement. The parties agreed to a final version and amended and extended the WNAC

Agreement on February 11, 2020.

IV.    THE DISPUTE WITH SUPER TOWERS AND WNAC

       A.      The Mission Sale

       29.     On November 5, 2020, Super Towers and WNAC informed Cox that Super Towers

intended to assign the FCC broadcast license and sell its ownership interest in WNAC-TV to

Mission Broadcasting, Inc.                                     parate transaction, Cox had entered

into a retransmission agreement with Mi

Agreement was originally entered, but before

broadcast signal of other TV stations owned by Mi                             ). A true and correct

copy of the Mission Agreement is attached to this declaration as Exhibit 3 and incorporated by

reference.

       30.     Section 19(c) of the Mission Agreement in

               Except as otherwise provided below, for the avoidance of doubt, the
               provisions of this Section 19 shall control all retransmission of television
               stations acquired by Broadcaster . . . after the date hereof on all Eligible

                                               10
       Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 11 of 15




               Systems owned, built or acquired by Operator during the term
               notwithstanding any conflicting provisions contained in any
               agreements between Operator and any third party, and shall apply
               regardless of whether Broadcaster assumes or accepts assignment of
               any such agreements.

Ex. 3 at 17, § 19(c) (emphasis added).

       B.

       31.     In their letter dated November 5, 2020, Super Towers and WNAC represented to

Cox that they understood and intended to comply with their obligations under Section 18(b) of the

WNAC Agreement: they stated that on the closing date of the transaction Super Towers (and its

wholly owned subsidiary, WNAC) intends to assign to Mission the WNAC Agreement. A true and

correct copy of the November 5, 2020 letter is attached to this declaration as Exhibit 4 and

incorporated by reference.

       32.     In a letter dated November 16, 2020, Super Towers and WNAC again represented

to Cox that they would comply with Section 18(b) of the WNAC Agreement: they stated that

would assign to Mission and require Mission to assume the WNAC Agreement as part of its

acquisition of WNAC-TV. A true and correct copy of the November 16, 2020 letter is attached to

this declaration as Exhibit 5 and incorporated by reference.

       33.                                              ons, I also understood that Section 18(b)

of the WNAC Agreement required Super Towers and WNAC to assign the agreement to Mission.

The WNAC Agreement included specific terms that

regardless of other provisions in other retransmission c

representations were also critical to Cox in part because the rates Cox paid to retransmit WNAC-

TV were lower under the WNAC Agreement than the rates due under the Mission Agreement for

                                                                 , and my understanding of the

WNAC Agreement and Mission Agreement, Cox consented to the assignment and formally
                                               11
       Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 12 of 15




requested that Mission assume the WNAC Agreement in a December 10, 2020 letter. A true and

correct copy of the December 10, 2020 letter is attached to this declaration as Exhibit 6 and

incorporated by reference.

       34.     On December 18, 2020, Mr. Sullivan, on behalf of Super Towers and WNAC, sent

Cox another letter. In this letter, Mr. Sullivan now stated that Mission had informed Super Towers

and WNAC that WNAC-TV will constitute an



WNAC Agreement. A true and correct copy of the December 18, 2020 letter is attached to this

declaration as Exhibit 7 and incorporated by reference.

       35.     On December 29, 2020, via outside counsel, Cox sent a letter to Super Towers and

Mission, notifying them that cons                                  ssignment to and assumption of

the WNAC RTC Agreement by Mission will constitute a breach by Super Towers of the WNAC

RTC Agreement. Cox further notifies Mission that its refusal to assume the WNAC RTC

Agreement . . . will constitute tortious interference with the obligations of Super Towers under the

                                         ber 29 letter reiterated the assignment and assumption

obligations under Section 18(b) of the WNAC Agreement and that it superseded the Mission

                                    licting provisions therein that purport to supersede the WNAC

                                        tter also proposed a meeting to resolve the dispute. A true

and correct copy of the December 29, 2020 letter is attached to this declaration as Exhibit 8 and

incorporated by reference.

       36.                                                      sent a letter to Super Towers and

Mission, notifying them that breach of the WNAC Agreement would cause estimated minimum

damages through February 28, 2023 (i.e., the remaining term of the Agreement) of approximately



                                                12
       Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 13 of 15




$4,000,000.00 in increased licensing fees. The January 12 letter again proposed a meeting to

resolve the dispute. A true and correct copy of the January 12, 2021 letter is attached to this

declaration as Exhibit 9 and incorporated by reference.

       37.

counsel in response to the December 29 letter. Mission affirmed its position that Cox is bound by

the Mission Agreement, Section 18(b) of the WNAC Agreement is not enforceable against

Mission, and that Section 19 of the Mission Agreement prevailed over Section 18(b) of the WNAC

Agreement. The January 18 letter                                      will proceed with its current

plans to acquire certain assets of Super Towers without acquiring or assuming any retransmission

                                                 A true and correct copy of the January 18, 2021

letter is attached to this declaration as Exhibit 10 and incorporated by reference.

       38.     I received no written response from Super

notices of December 29, 2020 and January 12, 2021. Additionally, though Super Towers and

WNAC had stated to me that WNAC would notify me when a closing date had been set, I received

                                                  mmated its acquisition from Super Towers of

WNAC-TV. See Exhibit 4, November 5, 2020 letter.

       39.     On June 18, 2021, after months of silence from Super Towers and WNAC about

the sale, Mission sent a letter to Cox stating that on June 16, 2021, Mission had consummated its

acquisition of WNAC-TV from Super Towers and

carriage of WNAC-TV will now be governed by the Mission Agreement. Mission further stated

that Cox should calculate its license fees for WNAC-TV per the terms of the Mission Agreement.

A true and correct copy of the June 18, 2021 letter is attached to this declaration as Exhibit 11 and

incorporated by reference.



                                                 13
       Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 14 of 15




       40.     On June 21, 2021, Super Towers sent a letter to Cox that provided notice of the sale

of WNAC-TV to Mission and that as of June 16, 2021, Super Towers was no longer the owner of

                                                 carriage of WNAC-TV will thereafter be subject

to either the terms of Mission

provisions thereof, or another agreement between Cox and Mission. Super Towers further stated

that Cox should continue to remit all retransmission consent fee payments due for the period up to

and including June 15, 2021, including a prorated payment for June, to Super Towers and Mission

will instruct Cox where to send payments related to the period after June 15, 2021. A true and

correct copy of the June 21, 2021 letter is attached to this declaration as Exhibit 12 and

incorporated by reference.

       41.     Should Cox be required to pay for its retransmission consent rights for WNAC-TV

under the Mission Agreement, instead of the WNAC Agreement, Cox may be required to pay

                                 tely $4,000,000.00 plus interest by

Mission for the same retransmission consent rights for WNAC-TV as Cox has under the WNAC

Agreement.

       C.      The Status of the Dispute with Super Towers and WNAC

       42.      Based on an email dated July 23, 2021, I understand that Super Towers and

                                                     agree to terms related to the August 16, 2021

payment or any other alternative that will not harm Cox. A true and correct copy of the July 23,

2021 email is attached to this declaration as Exhibit 13 and incorporated by reference.

       43.     Based on an email dated July 26, 2021, I understand that Super Towers, WNAC,

                                                      , will not agree to terms related to the

retransmission consent fees for WNAC-TV due to be paid on August 16, 2021. A true and correct



                                                14
       Case 1:21-cv-11124-DJC Document 17-3 Filed 08/02/21 Page 15 of 15




copy of the July 23, 2021 email is attached to this declaration as Exhibit 14 and incorporated by

reference.

       44.

                                                Towers and WNAC indemnify and hold harmless

                                                     ounsel specifically requested that Super Tower

and WNAC pay Mission the claimed difference. I understand that Super Towers and WNAC have

not agreed to indemnify and hold harmless Cox and, by their outside counsel, have stated they will

not agree to terms related to the August 16, 2021 payment. A true and correct copy of the July 27,

2021 letter is attached to this declaration as Exhibit 15 and incorporated by reference.

       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of United

States of America that the foregoing is true and correct, and that this declaration was executed on

August 2, 2021, in Atlanta, Georgia.



                                              _______________________________________
                                              CHRIS TYGH




                                                15
